Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
The amended claims filed 3/1/21 are acknowledged; claims 1-14 are currently pending.
Drawings
The drawings were received on 1/27/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5-7, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajabi et al. (US 9068420) in view of Shanks (US 4210208).
CLAIM 1:  
Rajabi fails to disclose a control unit in signal communication with the variable orifice choke, the control unit operable to control a flow area of the variable orifice choke such that a selected fluid pressure is maintained in the wellbore.
Shanks discloses a variable orifice choke (44) for use on a riser (46).  A control unit is in signal communication with the variable orifice choke, the control unit operable to control a flow area of the variable orifice choke such that a selected fluid pressure is maintained in the wellbore (see col. 8, lines 3-12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the choke of Rajabi to be controlled by a control unit of Shanks as described in the claims as  a combination of known prior art elements in which the control unit would function in the same manner as Shanks teaches the information can be used to control downhole systems (col. 8, lines 3-12) and Rajabi teaches that such equipment is known in the art (col. 3, lines 27-29) and thus the results would be predictable to one of ordinary skill in the art.
CLAIM 2:  The variable orifice choke comprises a housing having a coupling at longitudinal ends thereof and a closure element operable to adjust a cross sectional flow area through an interior of the housing (see Rajabi Fig. 2).
CLAIM 5:  The coupling at each longitudinal end comprises a mating flange (stop 14).
CLAIM 6:  An internal diameter of the closure element is substantially the same as an internal diameter of the riser when the closure element is fully opened (see Fig. 2).
CLAIM 7:  An umbilical line forms a signal connection between the variable orifice choke and the control unit (see Shanks, col. 8, lines 3-12).
CLAIM 9-11 and 14:  These methods are inherent to the above structures, see also Fig. 2.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajabi in view of Shanks in further view of Beeman et al. (US 4094492).
The Rajabi-Shanks combination discloses the elements of claims 2 and 11 as discussed above.
Rajabi fails to disclose the closure element comprises an iris type variable flow orifice.
Beeman discloses a variable orifice with an iris shutter (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to have the iris type variable flow orifice as described in the claim as a substitution of one known variable flow orifice for another as Beeman teaches that the iris type can be used for controlling material such as gas and fluid flow (see col. 1, lines 30-46) and would function in the same manner in the system of Shanks to control the fluid within.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajabi in view of Shanks in further view of Patel (US 20030168220).
The Rajabi-Shanks combination discloses the elements of claims 2 and 11 as discussed above.
Rajabi fails to disclose the closure element comprises an inflatable bladder.
Patel discloses an inflatable bladder as a flow control device (44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to have an inflatable bladder as described in the claim as a substitution of one known variable flow orifice for another as Patel teaches that the inflatable bladder can be used for controlling material such as gas and fluid flow (see paragraph 0016) and would function in the same manner in the system of Shanks to control the fluid within.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajabi in view of Shanks in further view of Orbell et al. (US 9157285).
The Rajabi-Shanks combination discloses the elements of claim 1 as discussed above.
Rajabi fails to disclose a lower end of the riser comprises a lower marine riser package coupled to a well pressure control apparatus, the well pressure control apparatus coupled to an upper end of a casing disposed in the wellbore.
Orbell discloses a LMRP attached to a well pressure control apparatus above the wellbore (see Figures).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to have the LMRP as described in the claim as a combination of known prior art elements in which the system of Shanks teaches a base reference and Orbell teaches that LMRP are known in the art as a means of allowing disconnection with the risers (see col. 3, lines 11-20) and one of ordinary skill in the art would expect the LMRP to perform the same function if added to the system of Shanks.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 3/1/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed to a Shanks-Rajabi combination.  The rejection has been modified to be Rajabi in view of Shanks.  This combination does not render Rajabi to be unsatisfactory for the intended purpose as the combination merely modifies the control activation of the choke.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679